Citation Nr: 0912998	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for left knee arthritis 
requiring a total knee replacement, claimed as secondary to a 
service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel








INTRODUCTION

The Veteran had active service from October 1957 to October 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran requested a hearing as part of his substantive 
appeal, but subsequently withdrew the request in January 
2009.

The Veteran has been service-connected for right knee 
disability since 1962, initially assessed as bursitis and 
evaluated as zero percent disabling.  He has had temporary 
total (100 percent) ratings for surgery on three occasions 
over the years, with his schedular rating increased to 20 
percent effective from October 1963 and to 30 percent from 
August 2004.

The Board also notes that the Veteran's September 2003 claim 
included a statement indicating he was under the impression 
that his right knee claim was still active and would be 
reopened for reevaluation.  However, the issue of increased 
evaluation for the right knee was not adjudicated in the 
January 2004 rating decision or the subsequent March 2005 
Statement of the Case.  Then, the Veteran's April 2005 VA 
Form 9 included an attachment wherein he said he disagreed 
with the 30 percent evaluation for his right knee.  This 
matter is referred to the RO for appropriate action.  


FINDING OF FACT

The competent and probative evidence preponderates against 
finding that the Veteran's left knee degenerative arthritis, 
now in postoperative status, was caused or aggravated by his 
service-connected right knee disability.




CONCLUSION OF LAW

The Veteran's left knee disability is not proximately due to, 
the result of, or aggravated by his service-connected right 
knee disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.310(a) 
(2008), 71 Fed. Reg. 52,744 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  


If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2003, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  An October 2006 letter to the Veteran 
described how VA determines disability ratings and effective 
dates.

The Board acknowledges that the content of the September 2003 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (as the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the January 2004 rating decision, March 2005 SOC, 
and October 2006 and July 2008 SSOCs explained the basis for 
the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through personal 
statements and submission of additional evidence that he was 
aware of the type of evidence required to substantiate his 
claim.  

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection - Left Knee

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Similarly, any increase in severity of a non-service-
connected disorder that is proximately due to or the result 
of a service-connected disability, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  In the latter instance, the non-service-
connected disability is said to have been aggravated by the 
service-connected disability.  In cases of aggravation of a 
veteran's non-service-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. 

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2008)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the Veteran contends his left knee 
arthritis that required a total knee replacement was at least 
aggravated, if not caused, by his service-connected right 
knee disability.  Initial service connection for the right 
knee was granted in January 1963.  The Veteran was treated 
for bursitis of the right knee during service, and has since 
undergone multiple surgeries to the right knee, including a 
total knee replacement in July 2003.   

The Veteran's service treatment records (STRs) are negative 
for any left knee injury or manifestation of left knee 
problems.  Indeed, the October 1957 entrance examination 
report does not list any medical problems.  While the October 
1961 separation examination report makes note of the 
Veteran's chronic right knee swelling, it does not mention 
any problems with the left knee.  

Following separation from service, the Veteran underwent a VA 
examination in December 1962, for complaints of swelling and 
aching in the right knee.  The examiner diagnosed a history 
of bursitis in the right knee, and obesity.  There was no 
reported abnormality of the left knee. 

The first indication of left knee problems is contained in an 
August 1968 VA examination report.  During that examination, 
the Veteran stated he had begun to have left knee pain 1 or 2 
years prior, and that he believed the left knee pain was 
related to his right knee pain.  Specifically, he said he had 
to favor the right knee.  The examiner diagnosed left knee 
arthritis and synovitis.  

Next, in a June 1988 treatment note from the Portland VA 
Medical Center (VAMC), the Veteran complained of bilateral 
knee pain and stated there was no specific injury to the left 
knee.  Dr. B.G.B., a private physician, performed a left knee 
arthroscopy with extensive debridement in June 1988.  The 
post-operative diagnosis was degenerative joint disease of 
the left knee with a fracture of the articular cartilage, 
lateral femoral condyle.        

In June 1989, the Veteran reported ongoing problems with his 
left knee during a visit to the Portland VAMC.  He complained 
of "catching."  Physical examination revealed crepitus.  
The assessment was degenerative joint disease, and the doctor 
said the knee was not bad enough yet for a total knee 
replacement.  The Veteran was to continue managing pain with 
medication.

During an August 1989 VA examination, the Veteran reported 
left knee pain that began 10 years after active service 
without any precipitating injury.  The examiner assessed left 
knee degenerative arthritis predominantly in the medial 
compartment, with meniscus irritation in the lateral joint, 
and patellar arthralgia.  

Many years later, in April 2002, the Veteran reported to the 
Portland VAMC, where a long history of osteoarthritis was 
noted.  On physical examination, it was noted that he was 
morbidly obese.  X-rays of the knees showed advanced 
osteoarthritis with bone-on-bone contact in the bilateral 
medial compartments, and genu varum and patella baja.  The 
doctor noted the left knee was worse that the right 
radiographically, but the Veteran reported his right knee 
symptoms were worse than the left knee symptoms.  He stated 
his intention to have both knees replaced.

A September 2002 operative report shows that Dr. B.G.B., an 
orthopedic surgeon, performed a left total knee arthroplasty, 
with a postoperative diagnosis of severe degenerative joint 
disease.  A May 2003 VAMC note indicates the Veteran had 
noticed significant improvement in his left knee since the 
surgery, with a return to full extension and flexion and good 
pain relief.  

The Veteran saw Dr. B.G.B. for follow-up in June 2003.  The 
doctor expressed concern over the Veteran's obesity, noting 
he said he weighed 330 pounds (although the doctor thought it 
might be more than that), particularly with regard to 
premature wear of the left knee prosthesis.  The Veteran told 
the doctor he had now "reached the end of his rope" with 
regard to pain in his other knee, so they scheduled a right 
knee replacement.  Again, Dr. B.G.B. discussed his concerns 
regarding premature wear of the prosthesis due to the 
Veteran's size.  He performed a right total knee arthroplasty 
in July 2003, with a postoperative diagnosis of severe 
degenerative joint disease.  

In an August 2003 letter, which Dr. B.G.B. wrote in order to 
address the question of whether or not the right knee 
condition had aggravated the left knee arthritis.  The doctor 
stated the Veteran is a heavy-set individual who had 
progressive worsening of the degenerative joint disease in 
both knees for as long as the doctor had known him, since 
1988.  Dr. B.G.B. opined that there was a very significant 
likelihood that the right knee arthritis had at least to some 
degree contributed to the progression of the left knee 
arthritis.  He said that, while it was not the sole cause of 
the left knee arthritis, favoring the arthritic right knee 
had allowed for more rapid progression of arthritis in the 
left knee than otherwise would have occurred.  

In October 2003, the Veteran was afforded a VA examination, 
conducted by a certified physician assistant (PA).  After 
conducting a physical examination and eliciting a verbal 
history from the Veteran because the claims file was 
unavailable, the examiner began by saying that it was very 
unclear whether the left knee was affected by the right knee 
disorder.  The examiner noted the Veteran had denied any 
falls or other traumatic injuries to the left knee.  Also 
noted was that the Veteran believed that favoring his right 
knee had led to the problems with the left knee, although the 
Veteran reported he did not walk with a limp.  However, he 
had used canes and crutches in the past, and was using a cane 
on the day of the examination.  The examiner stated he 
believed the left knee arthritis was due to the Veteran's 
large size, explaining that the knee bears 5 to 10 times a 
person's body weight, and the Veteran's weight would cause 
degeneration of the articulating surfaces in both knees.  
That being said, in light of the previous right knee injury, 
one would predict the right knee would wear out before the 
left; however, the opposite had happened, which could 
indicate that the Veteran was bearing more weight on the left 
due to the injury to the right knee.  However, the examiner 
noted that the Veteran denied any limp which would indicate 
such a scenario of weight shifting from right to left.  The 
examiner concluded that it is not at least as likely as not 
that the left knee problems are causally connected to the 
right knee disability.  

The same examiner conducted another VA examination in May 
2008.  The claims file was reviewed.  The Veteran stated he 
had been retired for six-and-a-half years and used to work in 
a factory where they built special boxes and worked in a 
constant standing position.  He did this job for 20 years 
before he injured his back, and then he transferred to a 
light duty position doing janitorial services for the next 10 
years.  The examiner reiterated that the left knee is not at 
least likely as not related to the right knee.  Rather, the 
left knee disorder was most likely caused by a combination of 
the Veteran's standing for 30 years in a box factory and his 
body habitus, which was morbidly obese.  The examiner further 
stated that there was no evidence to indicate that the right 
knee disability had caused the left knee condition, because 
there was no evidence of trauma, injurious episodes, or falls 
directly related to the left knee, and the left knee 
replacement was performed before the right knee replacement.  

The Decision Review Officer at the RO requested that the VA 
examiner review the file and supplement the examination by 
providing an opinion as to whether the claimed left knee 
disorder was aggravated by the service-connected right knee 
disorder. 

In an addendum to his opinion in July 2008, the VA examiner 
stated that the Veteran was so grossly overweight that his 
knees were going to be affected by his weight regardless of 
any injury to his right or left knee, and thus, his weight 
was the causative action for the degenerative scenario of his 
right and left knees.  The examiner opined that the left knee 
was not aggravated by the right knee.  Rather, his weight was 
the causative factor.  Further, whether the right knee was 
injured or not did not have a bearing on whether the Veteran 
would have degenerative joint disease or speed up the 
process; his weight alone would cause that problem.  The 
examiner based this opinion on the fact that the Veteran had 
undergone two total knee arthroplasties within a one-year 
period.  If the right knee had aggravated the left knee, it 
would not have led to a breakdown at a rate where both knees 
would require replacement within one year of each other.  He 
concluded by reiterating that the only factor in causing the 
need for total arthroplasty of the left knee was the 
Veteran's weight.  

After review of the foregoing evidence, the Board has first 
considered whether presumptive service connection for a 
chronic disease is warranted in the instant case.  Under 
38 C.F.R. § 3.309(a), arthritis is listed as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must have become manifest to a degree of 10 
percent disability or more within one year after the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease are not satisfied here.  

Having ruled out presumptive service connection in the 
present case, the Board considers whether the Veteran's left 
knee arthritis is associated with or secondary to his 
service-connected right knee disability.  

The record of evidence contains several competent opinions 
regarding whether the left knee arthritis was aggravated or 
caused by the Veteran's right knee disability.  The first 
opinion provided by Dr. B.G.B. in August 2003 is in the 
Veteran's favor, while the three reports dated in October 
2003, May 2008, and July 2008, authored by the same VA 
examiner, are unfavorable.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

We recognize the sincerity of the arguments advanced by the 
Veteran that his left knee disability is secondary to his 
service-connected right knee disability.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  However, the possibility of a causal 
relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

In analyzing the relative probative value of the medical 
opinions in this case, the Board notes that Dr. B.G.B. is a 
board certified orthopedic surgeon who has treated the 
Veteran since 1988.  The VA examiner is a certified physician 
assistant who saw the Veteran on two occasions for 
examination.  We appreciate the argument raised by the 
Veteran's representative, at both the RO and before the 
Board, to the effect that the the opinion of the doctor 
should carry more probative value than that of the PA.  
However, as the Court has made clear, the law does not 
require that VA may obtain competent medical evidence only 
from a physician, but permits referral to "a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (quoting from 38 
C.F.R. § 3.159(a)(1) as to an opinion by a nurse 
practitioner).

As mandated by the Court in the Guerrieri case and others 
cited above, the conclusion reached by an opining health care 
professional must be considered with the underlying premises 
and analysis.  Looking to Dr. B.G.B.'s August 2003 opinion, 
we note that it is relatively brief, with the doctor's 
essential conclusion being that there is "a very significant 
likelihood" that the Veteran's right knee arthritis had at 
least to some degree contributed to the progression of his 
left knee arthritis.  He based that finding on the theory 
that favoring the arthritic right knee had "allowed for some 
more rapid progression of the arthritis in the left knee than 
otherwise would have happened."  The doctor noted that the 
Veteran is a "heavy-set individual" and had suffered 
progressive worsening of degenerative joint disease in both 
knees over the years, but did not discuss his work history at 
all.   


On the other hand, the PA provided two lengthy and detailed 
examination reports, as well as an addendum, addressing 
whether the right knee disorder caused the left knee 
problems, and whether it aggravated the non-service-connected 
left knee.  Noting the Veteran's excessive body weight, he 
opined that it would be expected to cause articular 
degeneration in both knees irrespective of any injury, which 
is what has happened.  Although the PA said it could be 
predicted that a disabled right knee might cause injury to 
the left due to the shifting of weight to the left side, he 
noted that the Veteran denied any limp, and therefore ruled 
out a conclusion that favoring the right knee had caused 
damage to the left.  The PA also opined that the Veteran's 
employment before he retired, in which he spent 20 years 
standing all day, then sustained a back injury and continued 
in a janitorial capacity for another 10 years, had led to the 
degeneration of his knees.  In addressing the possibility 
that the right knee disability, although not causative of the 
left knee problems, could have made it worse, he said that 
the "overwhelming aggravating activity" was weightbearing 
due to the Veteran's grossly overweight condition, that this 
was the cause of his knee trouble, and that left knee was not 
aggravated by the right.   

Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (a treating physician's opinion that service "could 
have" precipitated disability found too speculative).  The 
Court has held that such statements indicate a possibility, 
but not a probability, of a nexus.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment 
couched in terms of "may or may not" was held to be 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (favorable evidence which does little more than 
suggest possibility of causation is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the Veteran "may" have 
had pertinent symptoms also implied "may or may not," and 
was deemed speculative).  Considering these holdings by the 
Court of Appeals, the Board concludes that Dr. B.G.B.'s 
opinion is conclusory and speculative in nature, as opposed 
to the thorough and definitive opinions rendered by the VA 
examiner.

For the foregoing reasons, since the evidence preponderates 
against the claim for service connection for the veteran's 
left knee disability, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left knee arthritis requiring a total 
knee replacement is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


